DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 1, 5, 9-18, 20 and 21, replace “Sb2S3” with “Sb2S3”
In claims 1, 6, 9-18, 20 and 21, replace “Bi2O3” with “Bi2O3”
In claims 1, 7, 9-18, 20 and 21, replace “Sb2O3” with “Sb2O3”
In claims 1, 8-18, 20 and 21, replace “Bi2S3” with “Bi2S3”
In claims 1, 9-18, 20 and 21, replace “Fe3O4” with “Fe3O4”
In claims 1, 9-18, 20 and 21, replace “Fe2O3” with “Fe2O3”
In claims 1, 9-18, 20 and 21, replace “FeS2” with “FeS2”
In claims 1, 9-18, 20 and 21, replace “Fe3S4” with “Fe3S4”
In claims 6 and 8, replace the “,” at the end of the claim with “.”



Terminal Disclaimer
The terminal disclaimer filed on 8/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/957284, 16/957285 and 16/957286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-21 are directed to an inoculant and a method for producing an inoculant as set forth in the instant claims.  The closest prior art of record is WO 99/29911 to Skaland (cited by applicant in IDS). Skaland discloses an inoculant for the manufacture of cast iron with spheroidal graphite, said inoculant comprising a particulate ferrosilicon alloy with a composition overlapping that of the instant claimed ferrosilicon alloy composition range and additionally comprising 0.5-10% by weight of oxgen in the form of one or more metal oxides and 0.1-10% by weight of sulphur in the form of metal sulphides (Skaland, abstract, page 3 line 18-page 4 line 26).  Skaland differs from the instant claims at least in that Skaland does not disclose 0.1 to 15% of particulate Sb2S3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738